     Case 2:19-cr-00642-VAP Document 120 Filed 05/18/20 Page 1 of 7 Page ID #:3182



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)
 4   Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
 5        1500 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2468
 7        Facsimile: (213) 894-2927
          E-mail:    daniel.obrien@usdoj.gov
 8   ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                           UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                   No. CR 19-642-VAP

14              Plaintiff,                       GOVERNMENT’S POSITION RE
                                                 ACCEPTANCE OF RESPONSIBILITY
15                    v.
                                                 Date:         July 27, 2020
16   IMAAD SHAH ZUBERI,                          Time:         9:00 a.m.
                                                 Location:     Courtroom 8A
17              Defendant.

18

19

20         Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California, submits its Position Re Acceptance of Responsibility.
23

24

25

26

27

28                                           1
     Case 2:19-cr-00642-VAP Document 120 Filed 05/18/20 Page 2 of 7 Page ID #:3183



 1    Dated: May 18, 2020                  Respectfully submitted,

 2                                         NICOLA T. HANNA
                                           United States Attorney
 3
                                           BRANDON D. FOX
 4                                         Assistant United States Attorney
                                           Chief, Criminal Division
 5

 6                                               /s/
                                           DANIEL J. O’BRIEN
 7                                         Assistant United States Attorney

 8                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00642-VAP Document 120 Filed 05/18/20 Page 3 of 7 Page ID #:3184



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendant’s recent behavior has made it impossible for the

 4   government to recommend acceptance of responsibility at this time.

 5   Initially, the government intended to recommend acceptance despite

 6   defendant’s obstruction because defendant not only agreed to plead

 7   guilty but also promised to mitigate the harm he had caused.

 8   Defendant agreed to file FARA registration statements for all covered

 9   activity, executed a closing agreement in which he became obligated

10   to pay almost $16 million to the IRS, and began the process of

11   liquidating real estate to pay this debt.         Since then, defendant has

12   reneged on these obligations.       He has filed no additional FARA

13   registrations, but instead frivolously denied lobbying work on behalf

14   of several foreign entities and individuals.          Despite owning over $30

15   million in Southern California real estate, he has failed to put up

16   for sale sufficient properties to meet his obligations and the

17   February 1, 2020 deadline for payment has lapsed.           Defendant has

18   frivolously litigated multiple sentencing issues in bad faith.             For

19   example, he tendered a backdated document to the court in support of

20   an audacious claim to have invested in a multi-billion dollar resort.

21   All of these actions are contrary to criteria set forth in Sentencing

22   Guideline 3E1.1 that are necessary for the court to impose a

23   guideline level reduction for acceptance of responsibility.

24   II.   ARGUMENT
25         Defendant’s pleas of guilty would have likely merited a

26   reduction for acceptance of responsibility but for his more recent

27   conduct.    An obstruction enhancement (U.S.S.G. § 3C1.1) is ordinarily

28

                                             1
     Case 2:19-cr-00642-VAP Document 120 Filed 05/18/20 Page 4 of 7 Page ID #:3185



 1   antithetical to a reduction for acceptance.          U.S.S.G. § 3E1.1,

 2   Application Note 4.      However, defendant’s agreement with the IRS to

 3   pay restitution, penalties, and interest of nearly $16 million prior

 4   to February 1, 2020 and his agreement to file curative FARA

 5   registration statements might have made this an “extraordinary case”

 6   under which both the enhancement and reduction should apply.             Id.

 7         Unfortunately, defendant has not complied with the terms of his

 8   plea agreement.     Despite owning over $30 million of real estate in

 9   Southern California, he failed to offer for sale sufficient

10   properties to meet his obligations, offered property at prices that

11   failed to generate a sale even after half a year on the market, and

12   missed the stipulated deadline for making payment.1           Defendant has

13   made no additional FARA filings.        Instead, his has falsely denied any

14   FARA violations other than that to which he pleaded guilty.            These

15   failures impact several factors to be considered in assessing the

16   applicability of the acceptance of responsibility guideline,

17   including voluntary payment of restitution prior to adjudication of

18   guilt, voluntary assistance to authorities in the recovery of the

19   fruits and instrumentalities of the offense, post-offense

20   rehabilitative efforts, and the timeliness of the defendant's conduct

21   in manifesting acceptance of responsibility.          U.S.S.G. § 3E1.1,

22   Application Note 1(B)–(H).

23         A reduction for acceptance of responsibility is also dependent

24   upon defendant not falsely denying or frivolously contesting relevant

25   conduct.    “[A] defendant who falsely denies, or frivolously contests,

26

27         1Even after the government informed defense counsel it would
     extend the time for payment if defendant posted additional properties
28   for sale, defendant took no apparent steps to meet his obligation.

                                             2
     Case 2:19-cr-00642-VAP Document 120 Filed 05/18/20 Page 5 of 7 Page ID #:3186



 1   relevant conduct that the court determines to be true has acted in a

 2   manner inconsistent with acceptance of responsibility.”            U.S.S.G.

 3   § 3E1.1, Application Note 1(A).        Defendant was well aware of his

 4   responsibilities in this regard.        The plea agreement was not

 5   boilerplate, but specifically referenced the necessity of complying

 6   with Application Note 1(a).       (Plea agreement, ¶5)

 7         The government’s response to defendant’s objections to the

 8   Presentence Report (“PSR”) filed on April 13, 20202 addresses the

 9   frivolity of defendant’s objections.        With respect to FARA offenses,

10   defendant trumpeted a fantastic lie that he invested $700 million of

11   his own money in a multi-billion dollar resort.          (Defendant’s

12   Objections, pp. 17-18; Response Brief, pp. 23-24)           The sole document

13   relied upon by defendant to prove this claim was a backdated

14   notarized contract filed with the court.3         (Response Brief, Exhibits

15   49, 50, and 51)     Defendant falsely claimed he sought to conceal his

16   Sri Lankan lobbying from Pakistan despite frequent correspondence

17   with a Pakistani government minister concerning the lobbying effort.

18   (Defendant’s Objections, pp. 2-3; Response Brief, pp. 1-3)            Defendant

19   stunningly claimed he was entitled to keep all funds disbursed by the

20   Sri Lankan government despite his explicit promises to use the money

21   to fund the lobbying effort.       (Defendant’s Objections, pp. 3-4;

22   Response Brief, pp. 3-4)      With respect to the tax offenses, defendant

23   falsely denied defrauding U.S. Cares investors despite his using

24
          2 The government refers to defendant’s objections to the PSR
25   dated March 23, 2020 as Defendant’s Objections. The government’s
     references its response to defendant’s objections to the PSR as its
26   Response Brief.
27        3 Even the backdated document fails to demonstrate any such
     investment. The document was essentially an agreement to agree at a
28   later date and recited no price for the purchase of shares.

                                             3
     Case 2:19-cr-00642-VAP Document 120 Filed 05/18/20 Page 6 of 7 Page ID #:3187



 1   practically all the funds to purchase real estate and other

 2   investments in his own name. (Defendant’s Objections, Exhibit 2;

 3   Response Brief, pp. 5-8)      Defendant claimed 75 percent of funds

 4   received from Person J constituted investments despite his own tax

 5   returns that admitted some of the enumerated transactions were

 6   payments for services.      (Defendant’s Objections, Exhibit 2; Response

 7   Brief, pp. 8-9)     With respect to FECA offenses, defendant tried to

 8   exploit a mistaken belief by the government as to the ownership of a

 9   bank account that defendant undoubtedly knew was solely in his own

10   name. (Defendant’s Objections, pp. 8-9; Response Brief, pp. 11-14)

11           The government declines at this time to move for a third point

12   reduction for early acceptance of responsibility.           The

13   inapplicability of the two-level reduction necessarily precludes the

14   third.    U.S.S.G. § 2E1.1, Application Note 6.        Moreover, defendant’s

15   frivolous denials and affirmative falsehoods created an extraordinary

16   amount of work for the government.          This labor resurrected much of

17   the labor the government had previously avoided due to defendant’s

18   plea.    Given the scope of briefing on the various sentencing issues,

19   defendant’s posture has likely placed significant burdens upon the

20   court as well.     Under such circumstances, defendant has not permitted

21   the “government and the court to allocate their resources

22   efficiently” as contemplated by the guideline.

23

24

25

26

27

28

                                             4
     Case 2:19-cr-00642-VAP Document 120 Filed 05/18/20 Page 7 of 7 Page ID #:3188



 1   III. CONCLUSION
 2         The government respectfully recommends the court calculate

 3   defendant’s sentencing guideline at level 32 with a resulting

 4   sentencing range of 121 to 151 months’ imprisonment.           Absent some

 5   extraordinary efforts by defendant to promptly rectify the situation,

 6   the government will maintain this position at time of sentencing.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             5
